Citation Nr: 0913241	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  08-00 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for cardiopulmonary 
disability.

2.  Entitlement to service connection for diabetes mellitus, 
Type II.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Patrick Alberts, Law Clerk



INTRODUCTION

The Veteran had active military service from August 1957 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The RO in Portland, Oregon, has 
processed the appeal since that time. 

Although on his substantive appeal the Veteran requested a 
Board hearing to be held at the RO, in February 2008 the 
Veteran withdrew his request for the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was sent a statement of the case (SOC) in 
November 2007 on the issues of service connection for heart 
and lung conditions.  As to his October 2006 notice of 
disagreement (NOD) with respect to the January 2006 denial of 
his claim for service connection for diabetes, the Veteran 
was issued a letter in November 2007 notifying him that his 
appeal regarding diabetes was stayed pending the outcome of 
Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  
Correspondingly, since the Veteran's diabetes claim was 
stayed at the time of his appeal, he has yet to be issued an 
SOC on the issue of service connection for diabetes.  As the 
stay on herbicide related diabetes claims has been lifted, 
the RO must issue the Veteran an SOC.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

In August 2005, the Veteran filed a claim requesting service 
connection for a "heart condition."  He contends that the 
disability was caused by exposures to Agent Orange and 
asbestos.  In support of his claim, the Veteran stated that 
he was aboard a ship that still used asbestos for insulation 
from 1957-1976 and indicated that his pertinent symptoms 
included shortness of breath.  Additionally, the Veteran 
stated that he was at sea during the Vietnam War and 
participated in a mission "up river to fuel army fuel 
depot."  The Veteran stated that after leaving the military 
he was employed at a shipyard as an electrician and was 
exposed to toxic chemicals due to the nature of his post-
service employment in a waste management facility.  In a 
January 2006 rating decision, the RO denied service 
connection for coronary artery disease and a lung disorder 
due to asbestos exposure.  

The Veteran's service treatment records are silent for any 
complaints or findings of cardiopulmonary disorders.  The 
Veteran reported coughing on two occasions in connection with 
upper respiratory infections.  He was noted to be a smoker.  
On one occasion he reported chest pain with arm movement; his 
complaints were attributed to muscular type pain.  Chest X-
ray studies were consistently negative for heart and lung 
abnormalities.  An electrocardiograph examination in August 
1976 was noted as "probably within normal limits" but with 
a "prominent R in V1."  His separation exam showed that no 
heart abnormalities, including a murmur, were present.

In October 2005, The National Personnel Records Center 
confirmed that the Veteran served aboard at least three 
vessels between 1966 and 1972.  His service personnel records 
show that he served on additional vessels.  

VA and private medical records indicate that the Veteran 
underwent an aortic valve replacement in November 2000 and 
was diagnosed with progressive aortic stenosis.  In a 
December 2000 VA examination, the administering doctor 
indicated that the Veteran was somewhat obese, had a history 
of past tobacco use, and was diagnosed as having diabetes ten 
years prior to the examination.  The doctor noted that the 
Veteran's lungs were clear and that his heart beat at a 
regular rate.  Additionally, the doctor noted that the 
Veteran did not present with a heart murmur.  In April 2003 
and August 2005 VA examinations, a nurse practitioner noted 
that the Veteran did not have a heart murmur.  The records 
show that he had congestive heart failure, abnormal 
electrocardiograms, and CT scan had findings of pleural 
effusions. 

The presence of cardiopulmonary disability is shown in the 
post-service treatment records.  Furthermore, the Veteran's 
service records suggest at least the possibility of exposure 
to asbestos onboard Navy ships.  Notably, however, the 
Veteran has not been afforded a VA examination addressing the 
etiology of the current cardiopulmonary disability.  Given 
the evidence of a current cardiopulmonary disability, 
possible asbestos exposure and the Veteran's contentions 
regarding his observation of symptoms since service, the 
Board finds that a VA examination is necessary.  38 C.F.R. § 
3.159(c)(4) (2008); McClendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take all indicated action 
to issue a statement of the case to the 
Veteran addressing the issue of entitlement 
to service connection for Type II diabetes 
mellitus.  The Veteran should be clearly 
advised of the need to file a timely 
substantive appeal with respect to the 
January 2006 rating decision.  If a timely 
substantive appeal is thereafter submitted 
with respect to this issue, the RO should 
undertake any other indicated development.  
If, and only if, a timely appeal has been 
perfected, the issue should be certified on 
appeal to the Board for the purpose of 
appellate review. 

2.  The RO should arrange for the Veteran 
to undergo a VA examination by to 
determine the nature and etiology of any 
cardiopulmonary disability.  All indicated 
studies should be conducted.  The examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that any cardiopulmonary disability is 
etiologically related to service.  The 
Veteran's claims file must be made 
available to the examiner for review.  

3.  The RO should then prepare a new 
rating decision and readjudicate the issue 
of entitlement to service connection for 
cardiopulmonary disability.  If the 
benefit sought on appeal is not granted in 
full the RO must issue a supplemental 
statement of the case, and provide the 
Veteran and his representative an 
opportunity to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

